The Official Referee before whom the action was tried having died, and the attorneys having stipulated to amendment of the order as hereinafter provided, it is ordered that the order entered herein on October 19,1961, is amended by substituting the provision: “ Matter remitted to trial term of the Supreme Court for the purpose of making a decision in conformity with See. 440 of the Civil Practice Act on the record of the trial before the Official Referee ”, in place of the following provision of said order: “Matter remitted to the Official Referee before whom it was tried for the purpose of making a decision in conformity with Sec. 440 of the Civil Practice Act”. Present — Williams, P, J,, Bastow, McClusky and Henry, JJ.